DETAILED ACTION
Claims 1-8, 10, 12-13, 15-16, and 21-27 are currently pending.  Claims 1-8, 10, 12-13, and 15-16 are being examined and claims 21-27 are withdrawn as set forth below.
Election/Restrictions
Newly submitted claims 21-27 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are directed to a species of the invention having an electric driver, which is an invention that is independent and distinct from the originally claimed invention having a solenoid drive.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-27 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 1-8, 10 and 12-13 objected to because of the following informalities:  In claim 1, line 12 “relative an interface” should read --relative to an interface--.  Appropriate correction is required.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-13, 15-16, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2009/0196771 to Juterbock et al. (hereafter “Juterbock”) in view of U.S. Patent No. 6,468,057 to Beck (hereafter “Beck”).
    PNG
    media_image1.png
    717
    1023
    media_image1.png
    Greyscale

Regarding Independent Claim 1, Juterbock (exemplified by Annotated Figure 1 reproduced above) discloses a drive system for a displacement pump, the drive system comprising:            a first housing ( inner part of housing 2 as indicated in annotated figure);             a first fluid displacement member (diaphragm 12) disposed at a first end of the first housing (the first end being the left-hand side in the Figure 1 view) and at least partially defining a first interior chamber (as indicated);             a second fluid displacement member (diaphragm 13) disposed at a second end of the first housing (the second end being the right-hand side in the Figure 1 view) and at least partially defining a second interior chamber (as indicated);a passage (control space 31) extending between and fluidly connecting the first interior chamber and the second interior chamber (as shown)             wherein the reciprocating member (5) is connected to the first fluid displacement member (12) and the second fluid displacement member (13) to mechanically displace (by linear reciprocation) the first fluid displacement member (12) and the second fluid displacement member (13).
    PNG
    media_image2.png
    860
    910
    media_image2.png
    Greyscale

Juterbock discloses the invention as claimed and discussed previously and further teaches wherein the passage 31 is disposed radially outward relative to the reciprocating member 5, but appears to be silent regarding the reciprocating member being driven by a solenoid, the claim reciting “and wherein the passage is disposed radially outward relative an interface between the solenoid and the reciprocating along an axis.”
           However, Beck (exemplified by Annotated Figure 2 reproduced above) teaches a drive system for a piston pump wherein the piston 204 is secured to a driven element 211 which is a solenoid plunger so that the piston can be moved linearly along the reciprocating axis by the electromagnetic drive system 208 comprised of a power source 10 and drive elements 210 secured to the housing (as described in Column 7, lines 22-33).  Advantageously, this arrangement can be inexpensive to fabricate and has high efficiency (Column 7, lines 11-15).           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Juterbock and to drive the reciprocating member by using a solenoid and electromagnetic drive system as taught by Beck in order to provide an inexpensive and efficient mechanism to power the pump (Beck Column 7, lines 11-15).
Regarding Dependent Claim 2
Regarding Dependent Claim 3, Juterbock in view of Beck teach the invention as claimed and discussed previously and further teach (Annotated Juterbock) a first fluid cover (as indicated) abutting the first end of the first housing (being adjacent to and abutting the first end of housing 2), wherein a circumferential edge of the first diaphragm is retained between the first fluid cover and the first housing (“the axial movements initiated by the piston rod 5 are transferred to the diaphragm 12 or 13, into an outer area 15 that is clamped firmly in the housing 2 and into a flexible ring area 16 arranged between the central area 14 and the outer area 15, by means of which the axial movements of the piston rod 5 can be compensated.” Paragraph 0023).
Regarding Dependent Claim 4, Juterbock in view of Beck teach the invention as claimed and discussed previously and further teach (Annotated Juterbock) wherein the first diaphragm (12) includes a first attachment screw (as indicated); the reciprocating member is connected to the first attachment screw (“A nut 27 screwed into the piston rod 5 clamps the reciprocating piston onto this, so that the diaphragm 12 or 13 is fixed in position.” Paragraph 0022).
Regarding Dependent Claim 5
Regarding Dependent Claim 6, Juterbock in view of Beck teach the invention as claimed and discussed previously and further teach (Beck Annotated Figure 2) wherein the solenoid (210) and the reciprocating member (211) are disposed between the first fluid displacement member and the second fluid displacement member (being disposed as shown).
Regarding Dependent Claim 7, Juterbock in view of Beck teach the invention as claimed and discussed previously and further teach wherein the reciprocating member (5) is configured to oscillate along a pump axis (the horizontal axis of reciprocation in the Figure 1 view) to drive the first fluid displacement member (12) and the second fluid displacement member (13) through respective suction strokes (the suction and pumping process, described in paragraph 0030).
Regarding Dependent Claim 8, Juterbock in view of Beck teach the invention as claimed and discussed previously and further teach (Annotated Beck Figure 2) wherein the reciprocating member comprises: an armature configured to be driven along a pump axis by an electrical field generated by the solenoid (since “The electromagnetic drive system of the embodiment of FIG. 2 uses two solenoid coils as the drive elements 210, and the driven element 211 is a solenoid plunger” Column 7, lines 33-34).
Regarding Dependent Claim 10, Juterbock in view of Beck teach the invention as claimed and discussed previously and further teach (Juterbock Figure 1) a second housing (the housing as taught by Beck) disposed within the first housing (2); wherein the solenoid is disposed within the second housing (the solenoid being disposed within the second housing 3/4 since the modification of Beck adding a solenoid drive disposed directly adjacent to the reciprocating member); and wherein the first housing (2) and the 
Regarding Dependent Claim 12, Juterbock in view of Beck teach the invention as claimed and discussed previously and further teach (Annotated Juterbock) a first fluid cover abutting the first end of the first housing (as indicated), wherein a circumferential edge of the first fluid displacement member (12) is retained (being clamped and retained) between the first fluid cover and the first housing (as shown); a second fluid cover (as indicated) abutting the second end (the second end being the right-hand side in the Figure 1 view) of the first housing (2), wherein a circumferential edge of the second fluid displacement member (13) is retained (being clamped and retained) between the second fluid cover and the first housing (as shown); wherein the first fluid displacement member (12) and the first fluid cover define a first fluid cavity (as indicated) therebetween; wherein the second fluid displacement member (13) and the second fluid cover define a second fluid cavity (as indicated) therebetween; and wherein the first fluid displacement member (12) sealingly separates the first fluid cavity from the first interior internal chamber (partitioning and fluidly separating the cavity on the left from the chamber on the right in the Figure 1 view) and the second fluid displacement member (13) sealingly separates the second fluid cavity from the second interior internal chamber (partitioning and fluidly separating the cavity on the right from the chamber on the left in the Figure 1 view).
Regarding Dependent Claim 13, Juterbock in view of Beck teach the invention as claimed and discussed previously and further teaches wherein the solenoid (210 in Beck Annotated Figure 2) is configured to drive the reciprocating member in a first 
    PNG
    media_image3.png
    716
    1022
    media_image3.png
    Greyscale

Regarding Independent Claim 15, Juterbock (exemplified by Annotated Figure 1 re: claim 15 reproduced above) discloses a displacement pump comprising:            a first cover (as indicated) having a first fluid inlet (as the bottom left-hand side check valve in the Figure 1 view) and a first fluid outlet (at the top left-hand side check valve in the Figure 1 view);            a second cover (as indicated) having a second fluid inlet (as the bottom right-hand side check valve in the Figure 1 view) and a second fluid outlet (at the top right-
Juterbock discloses the invention as claimed and discussed previously and further teaches wherein the passage 31 is disposed radially outward relative to the reciprocating member 5, but appears to be silent regarding the reciprocating member being driven by a solenoid, the claim reciting “a solenoid disposed within the first housing; and a reciprocating member disposed within the solenoid and configured to be driven by the solenoid along a pump axis.”
            However, Beck (exemplified by Annotated Figure 2 reproduced above) teaches a drive system for a piston pump wherein the piston 204 is secured to a driven element 211 which is a solenoid plunger so that the piston can be moved linearly along the reciprocating axis by the electromagnetic drive system 208 comprised of a power source 10 and drive elements 210 secured to the housing (as described in Column 7, lines 22-33).  Advantageously, this arrangement can be inexpensive to fabricate and has high efficiency (Column 7, lines 11-15).           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the invention of Juterbock and to drive the reciprocating member by using a solenoid and electromagnetic drive system as taught by Beck in order to provide an inexpensive and efficient mechanism to power the pump (Beck Column 7, lines 11-15).
Regarding Dependent Claim 16, Juterbock in view of Beck teach the invention as claimed and discussed previously and further teach (Juterbock Figure 1) wherein the reciprocating member (5) comprises: an armature (each end of the reciprocating member connected to pistons 7/8) disposed within the solenoid and configured to be driven along the pump axis by an electrical field generated by the solenoid (the .                    
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments filed 09/10/2020 (hereafter “Remarks”) argue that the Beck reference does not teach specific claim limitations, such as “a passage extending between and fluidly connecting the first interior chamber and the second interior chamber, wherein the passage is disposed radially outward relative an interface between the solenoid and the reciprocating member”, however, as set forth above in this Office Action the claim limitations at issue are taught by Juterbock.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2010/0196176 to Kaufmann teaches a diaphragm pump and solenoid.
U.S. Publication No. 2013/0183173 to Kohli et al. teaches a displacement pump and solenoid.
U.S. Publication No. 2006/0127252 to Caddell teaches a reciprocating pump and linear electric motor.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A MICK whose telephone number is 571-3342.  The examiner can normally be reached on typically weekdays 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.M/
Stephen A. MickExaminer, Art Unit 3746

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746